DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s request for continued examination filed on 02/05/2021. Claims 1-2, 4-9, 11-15, 20-22 and 24 have been amended. Claims 16-19 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2020. Claims 1-15 and 20-24 are currently pending and have been examined.

Claim Objections
Based on applicant’s arguments and amendments, Examiner has removed previous objections to the claim language.

Claim Interpretation
Examiner interprets the phrase ‘determining whether the first IHS is a target of the received first block, if the first IHS is a target, using the license logic to determine one or more licensing modifications indicated by the licensing token; and modifying one or more licensable aspects of the first IHS based on the one or more licensing modifications.’’ in claim 1 to mean:
‘determining if the first IHS receives the first block; decrypting the first block and using the license logic to determine if one or more licensing modifications indicated by the licensing [token] substitutive data has occurred; and if they occurred, 

	Applicant has, in the remarks filed on 08/03/2020, stated that it is improper for the Examiner to use the accepted meaning of a term without referring to the specification and has used MPEP 2111 as an example. 
	Examiner acknowledges the applicant’s arguments but respectfully disagrees. MPEP 2111.0 (speaks to instructions given to Examiners to interpret claim language in light of support given in the specification. 
MPEP 2111: Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

	However, MPEP 2111 is not directed to interpretation unless the applicant acts as their own lexicographer as outlined in MPEP 2111.01-IV.
	MPEP 2111.01 - I: “The words of a claim must be given their "plain meaning" unless such meaning is inconsistent with the specification.”
	Examiner has shown that the interpretation is not inconsistent with the specification as the specification is broad in regards to how the IHS determines modifications using license logic. Examiner further notes that the language of the specification is not interpreted in the same manner as that of claim language.
	MPEP 2111.01-II: “It is improper to import claim limitations from the specification.”
	MPEP 2111.01-III: "Plain meaning" refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art.
	MPEP 2111.01-IV: “Applicant may be own lexicographer and/or may disavow claim scope.”


Claim Rejections - 35 USC § 112
Claims 5-6 and 12-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite “wherein the license logic instructions are processed to determine the hardware and software components first IHS that are enabled for use.” One of ordinary skill in the art would be unsure if the applicant meant to say ‘hardware and software components of the first IHS or ‘hardware and software components in the first IHS or something else. The lack of clarity causes the claims to become indefinite. For the sake of compact prosecution, Examiner considers the applicant to mean ‘of the first IHS’. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-8 are directed to a Method and claims 9-15, and 20 are directed to a System. Therefore, claims 1-15 and 20 are directed to a statutory category of invention under Step 1.


Step 2A-1: 
A method for managing licensable aspects of a first IHS (Information Handling System) of a plurality of IHSs participating in a blockchain, the method comprising: 
receiving a first block of the blockchain that specifies software and hardware components of the first IHS that have been enabled for use, wherein 
the first block includes one or more license tokens and further includes license logic, and wherein the license tokens specify the software and hardware components of the first IHS that have been enabled for use, and wherein 
the license logic provides instructions for determining whether the first block is directed at the first IHS; 
authenticating the received first block; 
when the received first block is authenticated, 
adding the received first block to a local copy of the blockchain maintained by the first IHS; 
determining, based on the license logic included in the first block, 
whether the first IHS is a target of the received first block; and 
when the first IHS is determined as the target of the received first block, using the license logic included in the first block to determine one or more modifications to the components first IHS that are enabled for use based on information specified in the license token included in the first block.

The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by certain methods of organizing human activity. Other than reciting generic computer hardware in the limitations and a series of “license logic” that are simply instructions, nothing in the claim element differentiates the limitation from 
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an entity a secure and verifiable way to validate licenses and modifications to licenses while logging them into a distributed ledger system. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. token, digital signature, Blockchain, block, virtual machine, and processing server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method) or in claim 9 (system) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘validating, receiving, modifying and determining’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘license logic’ could be interpreted as mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The term ‘license token’ is simply a placeholder for the correct information in order to keep it secure. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claim 2 and 22 recite “the received first block is authenticated based on confirmation of a digital signature included in the received block as corresponding to a licensing authority.” The term “digital signature” is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer 
Dependent claims 3, 10 and 23 recite “the license token comprises a token balance indicating the duration of a license modification”. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 10, and 23 are patent ineligible.
Dependent claims 4, 11 and 24 recite “the license logic is used to determine whether the license token is directed at the first IHS based on a key used to encrypt the license token.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above.  There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims4, 11, and 24 are patent ineligible.
Dependent claims 5 and 12 recite “the license logic instructions are processed to determine the hardware and software components first IHS that are enabled for use by a licensing virtual machine operating on the first IHS.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above.  Apart from ‘virtual machine’ which is merely a generic computer performing automating steps, there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 12 are patent ineligible.
Dependent claims 6 and 13 recite “the license logic further comprises instructions directing the licensing virtual machine to issue periodic reports to the licensing authority regarding the hardware and software components of the IHS that are enabled for use.” This limitation merely describes instructions used to carry out the abstract idea and as such merely 
Dependent claims 7 and 14 further recite “generating a second block of the blockchain, wherein the second block comprises a transfer license token corresponding to a component licensable aspect of the first IHS and of a second IHS of the participating IHSs that may be enabled, and wherein the second block further comprises the license logic; and transmitting the second block to the participating IHSs.” This limitation merely describes content used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above.  There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 14 are patent ineligible.
Dependent claims 8 and 15 further recite “the licensing logic is utilized by the second IHS to determine one or more components of the second IHS to enable, where the components to enable are indicated by the transfer license token.” This limitation merely describes content and how it is used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above.  There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 15 are patent ineligible.
Dependent claim 20 recites “the licensing virtual machine is further configured to further comprising: detecting detect the transfer of the license token from the first IHS to the second IHS of the plurality of IHSs.” This limitation merely describes content and how it is used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above.  There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 20 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

s 1, 2, 4-9, 11-15, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walline et al (US20160294839) “Walline” and Roennow, et al. (US20200021446) “Roennow”. 

Regarding claim 1, Walline teaches: A method for managing licensable aspects of a first IHS (Information Handling System) of a plurality of IHSs participating in a blockchain, the method comprising: 
receiving a first [instructions] that specifies software and hardware components of the first IHS that have been enabled for use, wherein ([0020] Additionally, information handling system 100 may execute instructions for operating system conversion protocols via a processor 110 or chipset 120 to enable files from multiple remotely connected computing devices having a disparity of hardware, software architecture, and operating system types to be interpreted and successfully operated with by operating system 134.)
the first [instruction] includes one or more [drivers] and further includes [e.g. instructions for communication], and wherein the [drivers] specify the software and hardware components of the first IHS that have been enabled for use, and wherein ([0020] For example, information handling system 100 may run Linux kernel drivers with modules for a variety of OS systems and related file systems such as MS Windows, Apple OS, Android and similar operating systems for connectable computing devices including phones, tablet computers, laptops, gaming systems, fitness devices, smart watches, wearable computing devices, home or office environmental computing systems and the like as would be understood by those of skill in the art. These kernel drivers for the OS system of the host 134 for the content sharing system of the present disclosures are available to communicate and interpret alternate OS systems and file structures in remotely connected computing devices to the content sharing system.
[instructions for communication] provides instructions for determining whether the first block is directed at the first IHS; (Fig. 6, [0073] Upon execution of the copy or transfer of the transferred file to the target remotely connected information handling system, the target remotely connected information handling system receives the transferred file via an API in local OS format at 660. Proceeding to 665, the content sharing system then initiates a visual cue at the source and/or target device environment-representative windows in the content sharing system desktop to indicate the change in status of the file or execution of the transfer command. At this point the flow may end. It is understood that the sequence of steps for the method blocks depicted in FIG. 6 is not limiting and may occur in any order or some blocks may not occur at all during optional embodiments of the present disclosures.
adding the received first [instructions] to a local copy of the [instructions] maintained by the first IHS; ([0074] FIG. 7 is a flow diagram showing a method for navigation and aggregation of shared content via a content sharing system according to an embodiment of the present disclosure. Method 700 begins at block 710 where the content sharing system gains access to content and files on a plurality of remotely connected information handling systems in accordance with the above described disclosure. In an example embodiment, a navigation module of the content sharing system obtains successful access to the remotely connected information handling systems. This enables navigation of available files on the remotely connected information handling systems via the content sharing system. In an embodiment, the access is auto-initiated as described above.)
determining (e.g. by visual indicator), based on the [e.g. instructions for communication] included in the first block, whether the first IHS is a target of the received first block; and ([0073] Upon execution of the copy or transfer of the transferred file to the target remotely connected information handling system, the target remotely connected information handling system receives the transferred file via an API in local OS format at 660. Proceeding to 665, the content sharing system then initiates a visual cue at the 
when the first IHS is determined as the target of the received first [instructions], using the [instructions for communication] included in the first block to determine one or more modifications to the components first IHS that are enabled for use based on information specified in the [drivers] included in the first [instructions] (

	Walline does not explicitly teach ‘blockchain’, however, Roennow, teaches at least ‘blockchain’:
	receiving a first block of the blockchain that specifies software and hardware components of the first IHS that have been enabled for use ([0146] FIG. 1 shows an embodiment of a network 150, which comprises a plurality of network nodes 110-130 and may be implemented by a plurality of information handling systems… An information handling system may also include one or more computer-readable media for storing machine-executable code, such as software or data. [0147] A user may operate a client node 120 that may comprise a user device with a browser, for example. The user device may comprise such as home desktop, laptop, tablet, mobile phone or smartwatch, for example. Blockchain technology may be used to manage all those devices. Each device 110-130 corresponds to a node of a blockchain 170 defining a trusted domain name circle 140 comprising at least one node of a plurality of nodes 110-130.)

	Walline does not explicitly teach ‘tokens’ or ‘logic’, however, Roennow, teaches at least ‘tokens’ and ‘logic’:
	one or more license tokens (e.g. token) and further includes license logic, (e.g. logic hardware and software) and wherein the license tokens (e.g. tokens) … (0296] In an embodiment, a block 210 is processed by combining previous block information (e.g., a hash of a block header) from a blockchain 170 with additional information, thereby linking the block 210 with the blockchain 170. The additional transaction information can include time stamp, device information of the trusted domain system, transaction history, login information, passwords, user specified sensitive data, a token and/or a digital signature, for example. Another trusted node can re-calculate a value for the block, typically a hash of the block's header along with hash information from the transactions, until the resulting value satisfies the validity requirement [0146] Further, an information handling system may include processing resources for executing machine-executable code, such as a central processing unit (CPU), a programmable logic array (PLA), an embedded device such as a System-on-a-Chip, or other control logic hardware).
	Examiner considers that one of ordinary skill in the art would understand that ‘license’ in ‘license tokens’ and ‘license’ in ‘license logic’ are non-functional descriptive material as it only describes, at least in part, the basis for the data content, however, the basis for the data content is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).



	Walline does not explicitly teach ‘authenticating the block’, however, Roennow, teaches at least ‘authenticating the block’: 
authenticating the received first block; when the received first block is authenticated, adding the received first block to a local copy of the blockchain maintained by the first IHS; ([0072] In an embodiment, the method further comprises: [0073] facilitating verification and authentication of transactions of the nodes according to terms of pre-defined settings of the blockchain.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Walline to include elements of blockchain (Roennow) to add security and permanence to the changes made to the information handling system. As Roennow states: 
[0013] A blockchain is a distributed database that maintains a continuously growing list of data records hardened against tampering and revision. It consists of data structure blocks, which hold exclusively data in initial blockchain implementations, and both data and programs in some implementations, with each block holding batches of individual transactions and the results of any blockchain executables. Each block contains a timestamp and information linking it to a previous block.

	In regards to claims 9 and 21, System claim 9 and CRM claim 21 correspond generally to method claim 1 and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Walline teaches: The method of claim 1, wherein 	
	the received first [instruction] is authenticated based on confirmation of a [digital communication] included in the received [instructions] as corresponding to a [communication] authority ([0032] The wireless adapters can represent add-in cards, wireless network interface modules that are integrated with a main board of respective systems 220, 222, and 224 or integrated with another wireless network interface capability, or any combination thereof. In an example embodiment, a mobile information handling system may have a transmitter for Wifi or WiGig connectivity and one or more transmitters for macro-

	Walline does not explicitly teach ‘digital signature’, however Roennow teaches at least ‘digital signature’: 
	the received first block is authenticated based on confirmation of a digital signature included in the received block as corresponding to a licensing authority ([0158] Any node of the plurality of nodes 110-130 may have a public-private key pair that can be used for authentication and digital signature activities on the blockchain 170.)
	Examiner notes that the phrase “corresponding to a licensing authority” is non-functional descriptive material as it only describes, at least in part, the basis for the reasons to authorized, however, the authority to authorized is not used to perform any of the recited method steps (i.e. authenticate based on the digital signature).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to modify the digital communication and authentication of Walline to include elements of blockchain, digital signatures and software authentication process of Roennow to add security and permanence to the changes made to the information handling system. As Roennow states: 
[0013] A blockchain is a distributed database that maintains a continuously growing list of data records hardened against tampering and revision. It consists of data structure blocks, which hold exclusively data in initial blockchain implementations, and both data and programs in some implementations, with each block holding batches of individual 

	In regards to claim 22, CRM claim 22 corresponds generally to method claim 2 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Walline teaches: The method of claim 1, wherein 
	the [information] comprises a [] balance (e.g. content sharing) indicating the duration of the [] modification ([0082] After auto-execution of programs or applications occurs, or if no auto-execution is detected, the content sharing system may proceed to a condition where the session with the content sharing system ends. This may occur via user or administrator ending the content sharing system at the host in an example embodiment. In other embodiments, the connection by a remotely connected information handling system may be terminated ending that remotely connected information handling system interface with the content sharing system. In yet other embodiments, the content sharing system may be ended automatically. For example, there may be a limitation on time periods for operation of a content sharing system with remotely connected information handling systems. In such an instance upon expiration of time, the content sharing system session may be ended automatically.[0093]

	Walline does not explicitly teach ‘token’, however, Roennow, teaches at least ‘token’:	
	the license token comprises a token balance indicating the duration of a license modification ([0296] The additional transaction information can include time stamp, device information of the trusted domain system, transaction history, login information, passwords, user specified sensitive data, a token and/or a digital signature, for example. Another trusted node can re-calculate a value for the block, typically a hash of the block's header along with hash information from the transactions, until the resulting value satisfies the validity requirement). 

[0013] A blockchain is a distributed database that maintains a continuously growing list of data records hardened against tampering and revision. It consists of data structure blocks, which hold exclusively data in initial blockchain implementations, and both data and programs in some implementations, with each block holding batches of individual transactions and the results of any blockchain executables. Each block contains a timestamp and information linking it to a previous block.
	
	In regards to claim 10 and claim 23, System claim 10 and CRM claim 23 correspond generally to method claim 3 and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Walline teaches: The method of claim 1, wherein 
	the [license] logic is used to determine (e.g. auto-pairing) whether the [license] [information] is directed at the first HIS based on a key used to encrypt the [information] ([0086] Proceeding to block 810, the content sharing system may verify access or security levels set by an administrator of the content sharing system. The access security levels may include security controlling access to the content sharing system by a remotely connected information handling system. At this point, an auto-pairing command may provide for access connection, pass codes, encryption codes and keys, and other pairing data to enable an automatic wireless connection between a remotely connected information handling system and a content sharing system.
	In regards to claim 11 and claim 24, System claim 11 and CRM claim 24 correspond generally to Method claim 4 and recite similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 5, Walline teaches: The method of claim 1, wherein 
	the license logic instructions are processed to determine (e.g. managing applications) the hardware and software components first HIS that are enabled for use by a [licensing] virtual machine operating on the first IHS ([0029] In an example embodiment, the cloud or remote data center 290 may run hosted applications for systems 220, 222, and 224 or for other networked systems such as information handling system 210. This may occur by establishing a virtual machine application executing software to manage applications hosted at the remote data center 290).
	In regards to claim 12, system claim 12 corresponds generally to method claim 5 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Walline teaches: The method of claim 5, wherein 
	the license logic further comprises instructions directing the [licensing] virtual machine (e.g. virtualized architectures) to issue periodic reports (e.g. collaborating and sharing data) to the [licensing] authority regarding the hardware and software components of the IHS that are enabled for use. ([0002] In addition, information handling systems can include a variety of hardware and software resources that can be configured to process, store, and communicate information and can include one or more computer systems, graphics interface systems, data storage systems, networking systems, and mobile communication systems. Information handling systems can also implement various virtualized architectures. Data and voice communications among information handling systems may be via networks that are wired, wireless, or some combination. In some instances, users may operate via multiple computing devices. In other instances, multiple users on multiple computing devices may want to collaborate and share data. Coordination of a wide variety of content from a variety of devices that may have disparate hardware requirements, software architecture, or distinct operating systems (OS) may be challenging.


Regarding claim 7, Walline teaches: The method of claim 1, further comprising: 
	generating a second block of the blockchain, wherein 
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second block) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	the second block comprises a transfer [license] token corresponding to a component of the first IHS and of a second IHS of the participating IHSs, that may be enabled and wherein ([0069] FIG. 6 is a flow diagram showing a method for navigation and exchange of shared content via a content sharing system according to an embodiment of the present disclosure. Method 600 begins at block 610 where a command is received via the content sharing system to transfer or copy files and content between a plurality of device environment-representative windows. The content sharing system desktop may facilitate a number of ways for a user to execute a copy or transfer command. For example, a file may be selected in a device environment-representative window and dragged to a second device environment-representative window as in 612).
	Examiner considers the phrase ‘second block’ and the functions associated with the ‘second block’ to be a mere duplication of parts.
	Examiner considers the word ‘licensing’ in the phrases ‘license logic’ and ‘license token’ to be non-functional descriptive material as no real function is associated with it.
	the second block further comprises the [license] logic; and transmitting the second block to the participating IHSs ([0069] FIG. 6 is a flow diagram showing a method for navigation and exchange of shared content via a content sharing system according to an embodiment of the present disclosure. Method 600 begins at block 610 where a command is 
	Examiner considers the phrase ‘second block’ and the functions associated with the ‘second block’ to be a mere duplication of parts.
	In regards to claim 14, system claim 14 corresponds generally to method claim 7 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Walline teaches: The method of claim 7, wherein 
	the [licensing] logic is utilized by the second IHS to determine one or more components of the second HIS to enable, where the components to enable are indicated by the transfer [license] token ([0069] FIG. 6 is a flow diagram showing a method for navigation and exchange of shared content via a content sharing system according to an embodiment of the present disclosure. Method 600 begins at block 610 where a command is received via the content sharing system to transfer or copy files and content between a plurality of device environment-representative windows. The content sharing system desktop may facilitate a number of ways for a user to execute a copy or transfer command. For example, a file may be selected in a device environment-representative window and dragged to a second device environment-representative window as in 612.)
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second block) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	In regards to claim 15, system claim 15 corresponds generally to method claim 8 and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 20, Walline teaches: The method of claim 15, further comprising: 
wherein the licensing virtual machine is further configured to detect the transfer of the license token from the first IHS to the second IHS of the plurality of IHSs. ([0069] FIG. 6 is a flow diagram showing a method for navigation and exchange of shared content via a content sharing system according to an embodiment of the present disclosure. Method 600 begins at block 610 where a command is received via the content sharing system to transfer or copy files and content between a plurality of device environment-representative windows. The content sharing system desktop may facilitate a number of ways for a user to execute a copy or transfer command. For example, a file may be selected in a device environment-representative window and dragged to a second device environment-representative window as in 612.)
	Examiner considers the word ‘licensing’ in the phrases ‘license logic’ and ‘license token’ to be non-functional descriptive material as no real function is associated with it.
	Examiner notes that the phrase “from the first HIS to the second HIS of the plurality of HIS’s” to be non-functional because is merely describes, at least in part, the contents on the detection, however, applicant is not positively reciting a step where the content of the detection is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	

Response to Arguments
	Applicant argues on pages 9-10 of the response that the applicant’s invention appears to be an improvement in technology.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applying blockchain technology to any abstract idea does not constitute an improvement. Applicant 
	Applicant argues on pages 10-11 of the response that the Examiner’s prior art in the 35 U.S.C. rejection has not established a 35 U.S.C. Prima Fascia case of obviousness.
Examiner acknowledges applicant’s arguments but respectfully disagrees. 	Regardless, the applicant’s arguments are moot as new grounds of rejection have been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687